In a medical malpractice action, plaintiffs appeal from so much of an order of the Supreme Court, Kings County, dated July 15, 1974, as denied their motion to vacate or modify separate demands of each of the defendants for a bill of particulars and directed them to serve bills of particulars responsive to those demands. Order modified by (1) deleting from the second decretal paragraph the word "denied” and substituting therefor the following: "granted to the extent of (a) striking from the demand of defendant Hamilton Avenue Hospital Items Nos. 4, 5 and 6 and modifying Item No. 7 thereof to read as follows: 'A statement of each and every act or omission which you will claim as the basis of the alleged malpractice of the answering defendant herein.’ and (b) striking from the demand of defendant Saydjari Items Nos. 4, 5, 7, 9, 10, 11, 12, 16(d) and 19 and deleting from Item No. 2 thereof the word 'exact’ ” and (2) striking the third decretal paragraph thereof. As so modified, order affirmed insofar as appealed from, with one bill of $20 costs and disbursements to appellants against respondents jointly. The time within which plaintiffs are to serve *761the bills of particulars is hereby extended until 20 days after entry of the order to be made hereon. The items stricken in the demands for bills of particulars seek information which is either irrelevant, evidential or otherwise improper (Palazzo v Abbate, 45 AD2d 760). Rabin, Acting P. J., Lat-ham, Cohalan, Margett and Christ, JJ., concur.